                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTONIO PETERSON,

                     Plaintiff,
                                                      CIVIL ACTION
          v.                                          NO. 18-1691


JAMES PITTS,

                     Defendant.


                                    ORDER

      AND NOW, this 14th day of August, 2019, upon consideration of Defendant’s

Motion for Summary Judgment, (ECF No. 19), it is ORDERED that Defendant’s

Motion is GRANTED. Judgment is entered for the Defendant.




                                            BY THE COURT:


                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.
